 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 19-CR-00164-JAM
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   HOLLY GARREN,                                       DATE: October 22, 2019
                                                         TIME: November 5, 2019, 9:15 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for a Change of Plea on October 22, 2019.

21          2.     By this stipulation, defendant now moves to continue the Change of Plea hearing until

22 November 5, 2019, and to exclude time between October 22, 2019, and November 5, 2019, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      On October 14, Defense counsel requested additional discovery related to the

26          defendant’s text messages and post-arrest statements. Defense counsel and the government have

27          since that time been investigating these issues, as they have the potential to impact plea

28          negotiations and trial strategy.


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      Counsel for defendant also recently had a family emergency that will require

 2         travel out of state for two-to-three weeks. Counsel needs additional time once she is back in

 3         state to meet with the defendant and discuss the discovery and trial strategy, and to otherwise

 4         prepare for trial.

 5                 c)      Counsel for defendant believes that failure to grant the above-requested

 6         continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7         into account the exercise of due diligence.

 8                 d)      The government does not object to the continuance.

 9                 e)      Based on the above-stated findings, the ends of justice served by continuing the

10         case as requested outweigh the interest of the public and the defendant in a trial within the

11         original date prescribed by the Speedy Trial Act.

12                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13         et seq., within which trial must commence, the time period of October 22, 2019 to November 5,

14         2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16         of the Court’s finding that the ends of justice served by taking such action outweigh the best

17         interest of the public and the defendant in a speedy trial.

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: October 21, 2019                                  MCGREGOR W. SCOTT
 6                                                            United States Attorney
 7
                                                              /s/ CAMERON L. DESMOND
 8                                                            CAMERON L. DESMOND
                                                              Assistant United States Attorney
 9

10
     Dated: October 21, 2019                                  /s/ SHARI RUSK
11                                                            SHARI RUSK
12                                                            Counsel for Defendant
                                                              HOLLY GARREN
13

14

15
                                           FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED this 21st day of October, 2019
17

18                                                           /s/ John A. Mendez
                                                             HONORABLE JOHN A. MENDEZ
19                                                           United States District Court Judge
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
